DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are pending, of which claims 3-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2 have been examined on the merits.

Claim Objections
RE: Objection to claims
The minor informality has not been corrected. Thus, the objection on claim 1 is maintained.

Maintained objection
Claim 1 is objected to because of the following informality: the phrase “accession number CGMCC NO. 13370” contains redundant words since “NO.” is an abbreviation for “number”.  It is recommended that “NO.” be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1-2 under 35 U.S.C. 112(a) 
	Applicant has filed a statement regarding the public availability of the deposited biological material. The rejection is therefore withdrawn. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-2 under 35 U.S.C. 102(a)(1) and 103 over Li et al.
	Traversal of rejections is based on Li et al.’s genetically engineered bacteria allegedly being different from the claimed strain. It is argued that: (i) the disclosed Streptomyces avermitilis transformant pME16/OI-31 (“strain OI-31”) was created by overexpressing the maltose transporter MalEFG in parent strain OI-31, whereas Applicant’s S. avermitilis strain C63-51 was produced by subjecting parent strain MA220 to nitrosoguanidine (NTG) mutagenesis as well as atmospheric and room temperature plasma (ARTP) mutagenesis; (ii) the amount of ivermectin formed during fermentation are different between the two bacteria (6500 mg/L vs. 35 mg/L, respectively).
	All arguments have been fully considered but are found unpersuasive. First, the method of making the disclosed strain being different from that of the claimed strain does not necessarily mean these two strains are different. The two methods can induce mutations that would result in the same bacterial strain. Second, the claimed strain’s ivermectin yield of 6500 mg/L is indeed higher than the level of ivermectin produced by the prior art’s strain. However, the fermentation medium employed by Applicant to cultivate S. avermitilis strain C63-51 is not only different but also contained greater concentrations of nutrients (140 g/L corn starch, 20 g/L soybean meal, 10 g/L yeast powder, 5 g/L peanut meal, 0.2 g/L amylase, 7 g CaCO3, 2 g/L (NH4)2SO4, 0.02 g/L CoCl2, 0.024 g/L MnSO4, 0.024 g/L Na2MoO4, pH 7.2; par. [0044], Specification) compared to the fermentation medium utilized to culture the disclosed strain (50 g/L soluble starch, 12 g/L yeast powder, 2 g/L CaCO3, 0.5 g/L MgSO4[Wingdings font/0x9E]7H2O, 0.5 g/L K2HPO4[Wingdings font/0x9E]3H2O, 4 g/L KCl, 2 g/L CaCO3, 0.005 g/L CoCl2[Wingdings font/0x9E]6H2O; par. [0050] of Li et al.). The difference in the amounts of ivermectin produced can therefore be attributed to the different fermentation media used.
	There is no evidence clearly showing that S. avermitilis strain C63-51 is distinct from Li et al.’s strain OI-31. Hence, the rejections of record are maintained.

Maintained rejections
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (Pub. No. CN101613712A; English translation).
According to Li et al., Streptomyces avermitlis produces16-membered ring macrolides during fermentation. The fermentation broth is found to have a total of 8 components, among which component B1 has the strongest insecticidal activity and is resistant to almost all agricultural-related nematodes and arthropods. Compared to avermectin B1, ivermectin B1 is 2 times less toxic and is thus more suitable for treating parasites in/out of animals. However, production of ivermectin incurs high production cost as it still requires separation and extraction of avermectin component B1 component from S. avermitlis fermentation broth followed by chemical reduction of avermectin using an expensive catalyst. Hence, there is a need to increase the yield of avermectin and ivermectin, as well as reduce production cost (par. [0004]).
Li et al. discloses a genetically engineered bacteria with high production of abamectin and/or ivermectin (Abstract; par. [0009]). This bacteria is derived through overexpression of the maltose transporter MalEFG in any Streptomyces species that produces avermectin and/or ivermectin such as a wild-type strain of S. avermitlis (par. [0010]).
	Cultivation of the transformant pME16/OI-31 and starting bacterial strain OI-31 in a fermentation medium showed that overexpression of MalEFG resulted in increased yield of ivermectin by 2.5 times (par. [0066]; Figure 5).
Li et al. reads on the instant application as follows:
Regarding claim 1: the S. avermitlis transformant pME16/OI-31 is equivalent to “A Streptomyces avermitilis strain C63-51, deposited on December 22, 2016 in the China General Microbiological Culture Collection Center (CGMCC) with an accession number CGMCC NO. 13370”.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' strain differs, and if so to what extent, from the strain disclosed in a prior art. The prior art’s S. avermitlis transformant pME16/OI-31, which has the same taxonomic classification and shares the property of producing ivermectin, demonstrates a reasonable probability that it is identical to the strain as claimed. Thus, the burden of establishing novelty by objective evidence is shifted to applicant.
           It is noted that Li et al. does not identify which particular ivermectin B1 is produced by the transformant. But merely because a characteristic of a known strain is not disclosed in a reference does not make a claimed strain patentable. Th disclosed S. avermitlis transformant pME16/OI-31 may be the same S. avermitlis claimed by the applicant. Clear evidence that the strain of the cited prior art does not possess a critical characteristic that is possessed by the claimed strain, would advance prosecution and might permit allowance of claims to applicants' strain.
Regarding claim 2: the fermentation medium containing the S. avermitlis transformant pME16/OI-31 is analogous to “A composition comprising the Streptomyces avermitilis strain C63-51 according to claim 1”.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651